Citation Nr: 1324497	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-14 505	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to April 17, 2012.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and L.M.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In the July 2010 rating decision, the RO granted entitlement to PTSD and assigned a 10 percent disability rating effective from August 24, 2004.  The Veteran perfected an appeal of the assigned rating.

The Board remanded the case for development in March 2012.  Following that development, the RO issued another rating decision in August 2012 in which the disability rating for the Veteran's PTSD was increased to 70 percent effective from August 24, 2004, and to 100 percent effective from April 17, 2012.  As the 100 percent rating represents a full grant of the benefit sought on appeal as to that issue, the rating for that time period is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  On August 27, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he was satisfied with the 70 percent rating for his PTSD.  

2.  There is no remaining case or controversy as to the issue of entitlement to a higher initial evaluation for PTSD. 

CONCLUSION OF LAW

The claim for entitlement to an initial evaluation in excess of 70 percent for PTSD prior to April 17, 2012, is dismissed. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2012).  In the present case, the Veteran submitted a statement in August 2012 indicating that he was satisfied with the 70 percent rating for his service-connected PTSD.  His representative also submitted a letter in August 2012 noting that the Veteran was satisfied.  As such, there is no remaining case or controversy.  Given that that there are no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal.  Accordingly, the appeal is dismissed.


ORDER

The appeal is dismissed.



		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


